t c memo united_states tax_court edward n tobias and suzanne m koegler petitioners v commissioner of internal revenue respondent docket no filed date edward n tobias and suzanne m koegler pro sese kristina l rico for respondent memorandum findings_of_fact and opinion lauber judge the internal_revenue_service irs or respondent deter- mined a deficiency of dollar_figure in petitioners’ federal_income_tax after all statutory references are to the internal_revenue_code code in effect for the tax_year at issue and all rule references are to the tax_court rules_of_practice and procedure we round most monetary amounts to the nearest dollar concessions the issues for decision are whether petitioners are taxable on a withdrawal from a variable_annuity contract whether petitioners are liable under sec_72 for a penalty for a premature_distribution from that annu- ity contract and whether respondent may amend his answer to assert and whe- ther petitioners are liable for the accuracy-related_penalty we resolve all issues in respondent’s favor findings_of_fact some of the facts have been stipulated and are so found we incorporate the stipulation of facts and the accompanying exhibits here by reference petitioners resided in new jersey when they petitioned this court in petitioner-husband was self-employed as an attorney and petitioner- wife was employed full time as a school administrator petitioner-husband holds an inactive c p a license petitioner-wife suffers from rheumatoid arthritis with which she was diagnosed before her illness caused her to retire from full- time work in late in date petitioners purchased a variable_annuity from allstate life_insurance_company allstate for an initial investment of dollar_figure in order to respondent determined and petitioners concede that petitioners omitted from their return dollar_figure of interest_income and dollar_figure of dividend income make this purchase petitioners sold at a loss of dollar_figure securities that peti- tioner-wife had inherited from her parents several years previously between and petitioners made additional after-tax investments of dollar_figure in the allstate annuity_contract in date petitioners surrendered the allstate annuity and transferred the proceeds to a variable_annuity from ing usa annuity life_insurance com- pany ing the value of the allstate annuity at that time was dollar_figure reflect- ing petitioners’ investment of dollar_figure dollar_figure dollar_figure and dollar_figure in accrued earnings because allstate passed the proceeds directly to ing this transfer qualified as a nontaxable like-kind_exchange under sec_1035 petitioners thus retained the same principal and accrued earnings amounts in the ing annuity which had an annuity_starting_date of february on date petitioners withdrew dollar_figure from the ing annu- ity to fund the purchase of and later improvements to their current residence at the time of this distribution the cash_value of the annuity was dollar_figure and the accrued earnings were dollar_figure when making this withdrawal petitioners de- clined to have any_tax withheld at year end ing issued to petitioners a form 1099-r distributions from pensions annuities retirement or profit- sharing plans iras insurance contracts etc reflecting this withdrawal the form 1099-r reported the taxable_amount as dollar_figure and listed the distribution code for early distribution no known exception petitioners jointly filed their federal_income_tax return on date they did not report any retirement income on this return instead they in- cluded a form_4852 substitute for form_w-2 wage and tax statement or form 1099-r noting the dollar_figure withdrawal and checking the box for taxable_amount not determined they offered this explanation the ing annuity account was funded with after-tax funds and all withdrawals have been made prior to annuitization accordingly any potential gains should be applied to the prior capital_loss carry- forward which is approximately dollar_figure additionally this account has not recouped losses_incurred in prior years and has incurred substantial withdrawal penalties the calculation made by ing is incorrect and is contested petitioners did not attach to their return form_5329 additional taxes on qualified_plans including iras and other tax-favored accounts which provides the ve- hicle for claiming an exception to the sec_72 penalty for premature distribu- tions from annuity_contracts petitioners’ return included a schedule d capital_gains_and_losses that reported a dollar_figure long-term_capital_loss carryforward from prior years on line of their return petitioners deducted dollar_figure of this loss against ordi- nary income they had done the same every year since the irs initiated an examination of petitioners’ return due to the mis- match between their reported retirement income and the amount shown on the form 1099-r that ing supplied upon completion of the audit the irs increased petitioners’ taxable retirement income by dollar_figure and imposed under sec_72 a penalty of dollar_figure on the premature_distribution the irs mailed peti- tioners a timely notice_of_deficiency and they timely petitioned this court in his pretrial memorandum respondent indicated that he intended to file a motion for leave to amend the answer to assert under sec_6662 a accuracy-related_penalty for a substantial_understatement_of_income_tax when making this motion at trial respondent did not offer any reason for failing to assert the penalty previously petitioners objected contending that their return position was legally justified they did not argue or present evidence that they would be prejudiced if we granted respondent’s motion which we took under advisement i burden_of_proof opinion the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer has the burden of proving them erroneous the retirement income reported on the form 1099-r was dollar_figure and the irs evidently rounded this down to dollar_figure rule a 290_us_111 petitioners do not contend and the evidence does not establish that the burden_of_proof shifts to respondent under sec_7491 as to any issue of fact ii taxability of annuity withdrawals a statutory background the code provides that gross_income means all income from whatever source derived including but not limited to a nnuities sec_61 an annuity is a contract to receive future periodic_payments the purchaser pays premiums that the annuity provider invests generating income to cover the promised future payments see sec_1_72-2 income_tax regs gains on investments within an annuity are not taxed until the purchaser receives distributions this allows earnings within the annuity to build up at a faster rate see sec_72 boris i bittker lawrence lokken federal taxation of income estates and gifts para pincite 3d ed sec_6201 provides that the irs in certain circumstances cannot rely solely on information returns to establish unreported income but shall have the burden of producing reasonable and probative information in addition thereto this provision applies only where the taxpayer asserts a reasonable dispute with respect to any item_of_income reported on an information_return petitioners have not asserted a reasonable dispute concerning the amount of the distribution they received from ing nor have they alleged that ing made any factual error in calculating the taxable_portion of this distribution every annuity has an annuity_starting_date on which regular annuity pay- ments are scheduled to begin see sec_1_72-4 income_tax regs payments received after the annuity_starting_date are taxed in a manner allowing the tax- payer’s investment_in_the_contract to be recovered on a pro_rata basis as each annuity_payment is received sec_72 and b sec_1_72-1 sec_1_72-4 income_tax regs the taxpayer’s investment_in_the_contract is the aggregate amount of premiums or other consideration paid for the contract less any amounts already received under the contract that were excluded from gross_income sec_72 e payments received under an annuity_contract before the annuity_starting_date are likewise included in the recipient’s income but the taxable_portion is calcula- ted differently the income-first rule_of sec_72 provides that payments received before the annuity_starting_date shall be included in gross_income to the extent allocable to income_on_the_contract sec_72 this amount is calculated by subtracting the recipient’s investment_in_the_contract from the cash_value of the contract immediately before the distribution is received disregarding any surrender charges sec_72 the recipient is thus taxed on the full amount of the distribution or the full amount of earnings accrued in the annuity contract whichever amount is less if the distribution exceeds the accrued earnings the balance is treated as a tax-free return of basis sec_72 b taxability of petitioners’ withdrawal the ing annuity_contract is subject_to sec_72 the parties stipulated that the contract had an annuity_starting_date of february because peti- tioners received the distribution before the annuity_starting_date it is governed by the income-first rule_of sec_72 petitioners paid total premiums of dollar_figure toward the allstate annuity after surrendering the allstate annuity petitioners paid no premiums and made no contributions toward the ing annuity and they received no distributions from either annuity prior to consequently petitioners’ investment in the con- tract under the ing annuity was dollar_figure at the time of their withdrawal on date the day petitioners made their withdrawal the cash_value of the ing annuity_contract was dollar_figure petitioners thus had dollar_figure of income_on_the_contract cash_value of dollar_figure minus their investment_in_the_contract of dollar_figure because the amount of the withdrawal or dollar_figure ex- when allstate passed the full value of the surrendered annuity to ing on petitioners’ behalf they recognized no gain_or_loss under sec_1035 and re- tained the same basis principal and accrued earnings amounts in the new annuity see sec_1_1031_d_-1 sec_1_1035-1 income_tax regs ceeded their income_on_the_contract sec_72 required that they include the latter amount in gross_income for the balance of the distribution constituted a tax-free recovery_of basis petitioners urge that this calculation fails to take into account the dollar_figure capital_loss they realized in when they sold securities to raise funds to ac- quire the allstate annuity much of the income_on_the_contract they say likely results from capital_gains realized by allstate and ing petitioners insist that they made no money on the entire set of transactions and that the dollar_figure capital_loss from should therefore serve to offset the income inclusion that the distribution would otherwise generate this argument is unpersuasive for at least two reasons petitioners’ invest- ment in the contract which determines the amount taxable under sec_72 is the aggregate amount of premiums or other consideration paid for the con- tract sec_72 the aggregate amount of premiums petitioners paid for the contract was dollar_figure they have suggested no statutory rationale for in- creasing this figure to dollar_figure on account of losses they incurred when gene- rating funds to make the initial premium payment petitioners’ argument that their investment_in_the_contract should be in- creased to account for their prior capital losses also contradicts their own return continued there is likewise no support for petitioners’ contention that their with- drawal should be characterized as capital_gain rather than ordinary_income it is irrelevant to what extent petitioners’ income_on_the_contract may have derived from capital_gains realized by allstate or ing sec_72 mandates the inclusion of annuity payments in petitioners’ hands as ordinary_income their assertion that sec_72 is inapplicable because they intended to use the annuity as an invest- ment vehicle rather than as a source of retirement income is without merit sec_72 explicitly applies to all annuities regardless of the purchasers’ intent iii sec_72 penalty in the case of any premature_distribution from an annuity_contract sec_72 generally imposes a penalty equal to of the portion of such amount which is includible in gross_income petitioners argue that this penalty does not apply because their distribution falls within the exception set forth in sec_72 for distributions attributable to the taxpayer’s becoming disabled within the meaning of subsection m sec_72 provides that a person shall be considered disabled if he or she is continued position on their schedule d they reported the dollar_figure remnant of the capital_loss as a long-term_capital_loss carryforward and deducted dollar_figure of this loss the maximum amount allowed against ordinary_income see sec_1211 unable to engage in any substantial_gainful_activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or to be of long-continued and indefinite duration an individual shall not be considered to be disabled unless he furnishes proof of the existence thereof in such form and manner as the secretary may require the regulations provide that a n individual will not be deemed disabled if with reasonable effort and safety to himself the impairment can be diminished to the extent that the individual will not be prevented by the impairment from engaging in his customary or any comparable substantial_gainful_activity sec_1_72-17a income_tax regs see 106_tc_337 dollander v commissioner tcmemo_2009_187 whether an impairment constitutes a disability is to be determined by considering all of the facts in the case sec_1_72-17a income_tax regs petitioners contend that petitioner-wife was disabled in by her rheu- matoid arthritis however she was employed full time throughout as a school administrator petitioners’ tax_return shows that apart from the annuity withdrawal her employment was petitioners’ primary source_of_income during although her illness undoubtedly placed certain limits on her she clearly was not prevented by the impairment from engaging in substantial_gainful_activity sec_1_72-17a income_tax regs petitioner-wife during was therefore not disabled within the meaning of sec_72 because petitioners do not urge that any other exception applies we will sustain respondent’s imposition of an dollar_figure penalty under sec_72 iv accuracy-related_penalty respondent did not determine an accuracy-related_penalty in the notice_of_deficiency or assert one in his answer at the start of trial respondent moved to amend his answer to assert this penalty the court took that motion under advisement rule a provides that when more than days have passed after an an- swer has been served a party may amend a pleading only by leave of court or by written consent of the adverse_party and leave shall be given freely when justice so requires whether a party may amend his pleading lies within the sound dis- cretion of the court 110_tc_172 in determining whether to allow a proposed amendment the court must consider among other things whether an excuse for the delay exists and whether the opposing party would suffer unfair surprise substantial inconvenience or other prejudice see 371_us_178 estate of ravetti v commissioner tcmemo_1992_697 the court looks with disfavor on untimely requests for amendment that if granted would prejudice the other party see eg 11_tc_552 aff’d sub nom 188_f2d_254 6th cir estate of lee v commissioner tcmemo_2009_303 although respondent has not explained his delay in asserting the penalty he notified petitioners in his pretrial memorandum of his intent to assert it that memorandum was filed two weeks before this case was called for trial petitioners were thus given sufficient notice to prepare for trial on this issue and they had a full opportunity to address the penalty in post-trial briefing they do not contend that respondent’s delay prejudiced them and they presented no evidence of sur- prise or inconvenience finding no prejudice we will grant respondent’s motion see phillips v commissioner tcmemo_2013_215 granting post-trial motion to amend answer to assert accuracy-related_penalty the code imposes a penalty upon the portion of any underpayment_of_tax that is attributable among other things to a ny substantial_understatement_of_income_tax sec_6662 b an understatement of income_tax is substan- tial if it exceeds the greater of dollar_figure or of the tax required to be shown on the return sec_6662 under sec_7491 the commissioner bears the burden of production with respect to the liability of an individual for any penalty see 116_tc_438 the notice_of_deficiency determined an understatement of income_tax in excess of dollar_figure which we have sustained this amount comfortably exceeds dollar_figure and of the total_tax required to be shown on petitioners’ return respondent has thus carried his burden of production by demonstrating a sub- stantial understatement of income_tax see sec_7491 sec_6664 provides that the accuracy-related_penalty shall not be imposed with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to it once the commissioner has carried his burden of production the taxpayer bears the burden of proving reasonable_cause and good_faith higbee t c pincite the decision as to whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances see sec_1_6664-4 income_tax regs circumstances that may signal reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all the facts and circumstances including the experience knowledge and education of the taxpayer id petitioner-husband prepared petitioners’ joint_return he did not testi- fy to having received any advice from a tax professional regarding the proper tax treatment of the dollar_figure withdrawal ing sent petitioners a form 1099-r stating that dollar_figure of this distribution was taxable but they chose not to report any part of the distribution as taxable or attach this document to their return their cryptic explanation that any potential gains should be applied to the prior capital_loss carryforward had no plausible legal basis and because petitioner-wife was employed full time throughout petitioners had no factual basis for claiming exemption from the sec_72 penalty on the theory that she was disabled petitioners did not have substantial_authority or a reasonable basis for either of these positions see sec_6662 and ii we likewise find that their arguments are too lacking in legal and factual basis to constitute a reasonable misunderstanding of law particularly in light of petitioner-husband’s education and occupation as a licensed attorney and former c p a see sec_1_6664-4 income_tax regs petitioners have thus not shown that there was reasonable_cause for their underpayment we will accordingly sustain the accuracy-related_penalty with respect to the full amount of the underpayment to reflect the foregoing an appropriate order and decision will be entered for respondent
